


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is entered into by and between Los
Angeles Times Communications LLC (the “Company”), a limited liability company
and owner of the Los Angeles Times, and Austin Beutner (“Beutner”), an
individual. In consideration of the mutual promises and covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are acknowledged by both parties, the Company agrees to employ Beutner and
Beutner agrees to accept employment with the Company upon the terms and
conditions set forth herein.


1.    EMPLOYMENT TERM.


The term of Beutner’s employment hereunder shall commence August 11, 2014 (the
“Effective Date”) and, unless terminated pursuant to Section 8 below, shall
continue through August 10, 2017 (the “Employment Term”).


2.    FREEDOM TO ENTER INTO THIS AGREEMENT.


Beutner represents and covenants that: (a) the execution, delivery and
performance of this Agreement by him does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Beutner is a party or by which he is bound;
and (b) Beutner is not a party to or bound by any employment agreement,
noncompetition agreement, non-solicitation agreement, confidentiality agreement
or other agreement or obligation with any other person or entity that would in
any way restrict or otherwise affect his performance of this Agreement.


3.    TITLE AND EMPLOYMENT DUTIES.


During the Employment Term and subject to the terms of this Agreement:


(a) Beutner’s title will be Publisher of the Los Angeles Times and Chief
Executive Officer of the Company and of all California-based or
California-focused publications or other California-based print or digital
information or entertainment services businesses (print or electronic) acquired
by the Company or Tribune Publishing Company (“Tribune”) and Beutner will have
such duties and responsibilities as are customarily exercised by someone serving
in such a capacity as well as such other duties commensurate with his title and
position as the Company may assign him from time to time. In addition, and not
in derogation of the foregoing, the Editor and the Editor of the Editorial Pages
of the Los Angeles Times, and the managers of all business functions of the Los
Angeles Times (other than those shared with other publications owned by
Tribune), will report to Beutner. Beutner’s duties and responsibilities as Chief
Executive Officer will extend to any and all California-based or
California-focused publications or other California-based print or digital
information or entertainment services businesses (print or electronic) owned as
of the date of this Agreement or subsequently acquired by the Company or
Tribune. Within the overall annual budget approved for the Company, as the same
be amended from time-to-time, Beutner will have authority to direct and redirect
expenditures of the businesses for which he serves as Chief Executive Officer.


(b) Beutner agrees to devote substantially all of his full business time,
attention, and energies to the business of the Company and further agrees that
he will perform his duties in a diligent, lawful and trustworthy manner, that he
will act in accordance with his title and responsibilities and otherwise conduct
himself in accordance with the written business and employee policies and
practices of the Company and/or Tribune as applicable including, without
limitation, Tribune Publishing Company’s Code of Ethics and Business Conduct and
the Los Angeles Times’ Editorial Ethics Guidelines (collectively the
“Policies”).


(c) Beutner will be based in and will work out of Los Angeles, California.




4.    COMPENSATION.


During the Employment Term and subject to the terms of this Agreement:


(a) For the services rendered by Beutner under this Agreement, the Company will
pay Beutner a gross base salary of six hundred seventy-five thousand dollars
($675,000) per annum (the “Base Salary”). Beutner’s Base Salary shall be
payable, less all authorized or required deductions, in accordance with the
Company’s then-effective payroll practices. Beutner’s Base Salary will be
reviewed annually by Tribune’s Board of Directors or Compensation Committee and
may be increased (but not decreased) as determined by Tribune’s Board of
Directors or Compensation Committee in its sole discretion. References in this
Agreement to “Base Salary” shall be deemed to refer to the most recently
effective annual base salary rate.
    
(b) Subject to Section 8 below, Beutner shall have the opportunity to earn an
annual management incentive bonus for each year (or portion thereof) during the
Employment Term (“Annual Bonus”), with a target bonus opportunity of one hundred
percent (100%) of his Base Salary (the “Target Bonus”), under a bonus plan to be
established in good faith by Tribune’s Board of Directors or Compensation
Committee, based upon the achievement of both reasonably attainable annual
Company objectives and individual performance objectives as established by
Tribune’s Board of Directors or Compensation Committee. The Annual Bonus payable
for any calendar year shall be paid, if paid, less all required or authorized
deductions, at the time and in the manner such bonuses are paid to other
similarly situated executives receiving annual bonus payments, but in no event
after March 15th of the calendar year immediately following the calendar year to
which such bonus is attributable. Beutner’s Annual Bonus for calendar year 2014
shall be no less than the Target Bonus pro-rated based on the period of his
employment during 2014. In the event Beutner’s employment terminates on or after
the end of the Employment Term but prior to December 31, 2017, Beutner shall be
entitled to a pro rata portion of his Annual Bonus in respect of the 2017
calendar year based on the number of days employed during the 2017 calendar year
and actual performance under the bonus plan for 2017.




(c) As soon as reasonably practicable following commencement of employment and
for each of calendar year 2015 and calendar year 2016 that occurs during the
Employment Term, Beutner shall be granted a combination of restricted stock
units (“RSUs”) and nonqualified stock options (“Options”) in Tribune, having an
aggregate fair value equal to six hundred seventy-five thousand dollars
($675,000) based on the fair market value (the “FMV”) of Tribune’s common stock
on the date of grant. The RSUs and Options shall be granted at the same time and
according to the same pricing methodology as comparable awards granted to the
senior executive officers of Tribune. The equity award each year shall be
divided among the two types of awards as follows:  RSUs – 50% and Options –
50%. The Options will be valued in accordance with Black-Scholes or similar
option-pricing model as determined by Tribune’s Board of Directors or
Compensation Committee and the exercise price for each grant of Options shall be
the FMV as of the date of their grant. Each grant of Options and RSUs shall vest
in equal annual installments over four (4) years. The RSUs and Options shall be
subject to such other terms as set forth in the applicable grant agreement and
in the underlying equity plan as adopted by Tribune. Except as specifically
provided otherwise in this Agreement, all unvested Options and RSUs shall
terminate immediately upon termination of Beutner’s employment for any reason
and all vested Options shall terminate immediately upon termination of Beutner’s
employment by the Company with Cause, as defined below.


(d) On or before December 31 of each calendar year, during the Employment Term,
the Company agrees to pay Beutner a personal allowance in the amount of $40,000
per year (to be pro-rated for partial years) (the “Personal Allowance”).




5.    BENEFITS.    


(a) While employed by the Company, Beutner shall be entitled to participate in
the benefit plans and programs (including without limitation such medical,
dental, vision, life, disability, retirement and other health and welfare
plans), as the Company may have or establish from time to time for its employees
in which Beutner would be entitled to participate pursuant to their
then-existing terms, in accordance with the terms and requirements of such
plans. The foregoing, however, is not intended and shall not be construed to
require the Company to establish any such plans or to prevent the modification
or termination of such plans once established, and no such action or failure
thereof shall affect this Agreement. It is further understood and agreed that
all benefits Beutner may be entitled to while employed by the Company shall be
based upon his Base Salary and not upon any bonus, incentive or equity
compensation due, payable, or paid to Beutner, except where, if at all, the
benefit plan provides otherwise.


(b) Beutner will be eligible to receive six weeks (30 days) of paid vacation per
calendar year, pro-rated for partial years, to be scheduled and taken in
accordance with the Company’s policies and practices. To the extent that the
Company changes its vacation policy, for example, from a fixed vacation period
to an unlimited vacation period, Beutner’s vacation entitlement shall be subject
to the new policy as of the date that the policy comes into effect.




6.    BUSINESS EXPENSES.


During the Employment Term, the Company shall reimburse Beutner for reasonable
travel and other expenses incurred in the performance of his duties hereunder as
are customarily reimbursed to employees in accordance with the then-applicable
expense reimbursement policies of Company. For Beutner’s security, the Company
will reimburse the reasonable costs for him to maintain a driver to drive him to
and from work, business meetings, business functions and/or business travel.


7.    RESTRICTIVE AGREEMENTS.


(a) During his employment with the Company (whether or not such employment
continues beyond the Employment Term), Beutner agrees in accordance with the
Policies, he: i) will not engage in any activity which is in conflict with his
duties and obligations hereunder, whether or not such activity is pursued for
gain, profit, or other pecuniary advantage; and ii) will not engage in any other
activities which could harm the business or reputation of Tribune or any of its
affiliates.


(b) Beutner agrees that during his employment with the Company (whether or not
such employment continues beyond the Employment Term) and for twelve (12) months
after the date on which his employment with the Company ends for any or no
reason (whether terminated by him or by the Company), except as required in the
performance of his duties for the Company, he will not: i) employ, either
directly or indirectly, any person previously employed by Tribune or any of its
subsidiaries, business units, or other affiliates (collectively “affiliates”)
unless at such time such person is not then and has not been employed by Tribune
or any of its affiliates for at least six (6) months, or in any way solicit,
entice, persuade or induce, either directly or indirectly, any person to
terminate or refrain from renewing or extending their employment with Tribune or
any of its affiliates; or ii) intentionally interfere with the relationship of
Tribune or any of its affiliates with any person or entity who or which is a
customer, client, supplier, developer, subcontractor, licensee or licensor or
other business relation of Tribune, or assist any other person or entity in
doing so; provided that the preceding clause (i) shall not prohibit Beutner from
(x) conducting a general solicitation made by means of a general purpose
advertisement not specifically targeted at employees or other persons or
entities described in clause (i) or (y) soliciting any employee or other person
or entity described in clause (i) who is referred to Beutner by search firms,
employment agencies or other similar entities, provided that such firms,
agencies or entities have not been instructed by Beutner to solicit any such
employee or person or entity or category thereof.


(c) As a consequence of his employment by the Company, Beutner will be privy to
the highest level of confidential and proprietary business information of
Tribune and its affiliates, not generally known by the public or within the
industry and which, thereby, gives Tribune and its affiliates a competitive
advantage and which has been the subject of reasonable efforts by Tribune and
its affiliates to maintain such confidentiality. Except as required by law or as
expressly authorized by Tribune in furtherance of his employment duties, Beutner
shall not at any time, during his employment with the Company (whether or not
such employment continues beyond the Employment Term) or thereafter, directly or
indirectly use, disclose, or take any action which may result in the use or
disclosure of, any Confidential Information. “Confidential Information” as used
in this Agreement, includes all non-public confidential competitive, pricing,
marketing, proprietary and other information or materials relating or belonging
to Tribune or any of its affiliates (whether or not reduced to writing),
including without limitation all confidential or proprietary information
furnished or disclosed to or otherwise obtained by Beutner in the course of his
employment, and further includes without limitation: computer programs; patented
or unpatented inventions, discoveries and improvements; marketing,
organizational, operating and business plans; strategies; research and
development; policies and manuals; sales forecasts; personnel information
(including without limitation the identity of Tribune employees, their
responsibilities, competence and abilities, and compensation); medical
information about employees; pricing and nonpublic financial information;
current and prospective customer lists and information on customers or their
employees; information concerning planned or pending acquisitions, investments
or divestitures; and information concerning purchases of major equipment or
property. Confidential Information does not include information that lawfully is
or becomes generally and publicly known outside of Tribune and its affiliates
other than through Beutner’s breach of this Agreement or breach by any person of
some other obligation. Nothing herein prohibits Beutner from disclosing
Confidential Information as legally required pursuant to a validly issued
subpoena or order of a court or administrative agency of competent jurisdiction,
provided that Beutner shall first promptly notify the Company if he receives a
subpoena, court order or other order requiring any such disclosure, to allow the
Company to seek protection therefrom in advance of any such legally compelled
disclosure.


(d) Beutner hereby acknowledges and agrees that Tribune owns the sole and
exclusive right, title and interest in and to any and all Works (as defined
below), including without limitation all copyrights, trademarks, service marks,
trade names, slogans, inventions (whether patentable or not), patents, trade
secrets and other intellectual property and/or proprietary rights therein,
including without limitation all rights to sue for infringement thereof
(collectively, “IP Rights”). Tribune’s or its affiliates’ right, title and
interest in and to the Works includes, without limitation, the sole and
exclusive right to secure and own copyrights and maintain renewals throughout
the world, the right to modify and create derivative works of or from the Works
without any payment of any kind to Beutner, and the right to exclusively
register or record any IP Rights in the Works in the name of Tribune or its
affiliates. Beutner agrees that all Works shall be "works made for hire" for the
Company and/or Tribune or affiliates thereof as that term is defined in the
copyright laws of the United States or other applicable laws. To the extent that
any of the Works is determined not to constitute a work made for hire, or if any
rights in any of the Works do not accrue to Tribune or its affiliates as a work
made for hire, Beutner agrees that his signature on this Agreement constitutes
an assignment (without any further consideration) to the Company and/or Tribune
or its affiliates of any and all of Beutner’s respective IP Rights and other
rights, title and interest in and to any and all Works. “Works” means any
inventions, invention disclosures, developments, improvements, trade secrets,
brands, logos, drawings, trademarks, service marks, trade names, documents,
memoranda, data, software programs, object code, source code, ideas, original
works of authorship, or other information that Beutner conceives, creates,
develops, discovers, makes or acquires, in whole or in part, either solely or
jointly with another or others, during or pursuant to the course of his
employment by Tribune or its affiliates, and that relate directly or indirectly
to the Tribune or any of its affiliates or their respective businesses, or to
Tribune or any of its affiliates’ actual or demonstrably anticipated research or
development, and that are made through the use of any of the Tribune’s or any of
its affiliates’ equipment, facilities, supplies, trade secrets or time, or that
result from any work performed for Tribune or any of its affiliates, or that is
based on any information of, or provided to him by Tribune or any of its
affiliates. Beutner hereby is and has been notified by the Company, and
understands that the foregoing provisions of this Section 7(d) do not apply to
an invention for which no equipment, supplies, facilities or trade secret
information of Tribune or any of its affiliates was used and which was developed
entirely on his own time, unless: (i) the invention relates at the time of
conception or reduction to practice a. to the business of Tribune or any of its
affiliates or b. to Tribune or any of its affiliates’ actual or demonstrably
anticipated research and development, or (ii) the invention results from any
work performed by Beutner for Tribune or any of its affiliates.


(e) It is mutually agreed and stipulated between Beutner and the Company that
the covenants set forth in Section 7(a) through 7(d) of this Agreement are
necessary to protect the legitimate business interests of Tribune and its
affiliates and are reasonable, including without limitation in time and scope.
    
(f) The amount of actual or potential damages resulting from Beutner’s breach of
any provision of Section 7(a) through 7(d) of this Agreement will be inherently
difficult to determine with precision and, further, any breach could not be
reasonably or adequately compensated in money damages. Accordingly, any breach
by Beutner of any provision of Section 7(a) through 7(d) of this Agreement will
result in immediate and irreparable injury and harm to Tribune and its
affiliates for which Tribune and its affiliates will have no adequate remedy at
law. Tribune and/or its affiliates, thus, will be entitled to temporary,
preliminary and permanent injunctive relief to prevent any such actual or
threatened breach, without posting a bond or other security. Tribune’s and/or
its affiliates’ resort to such equitable relief will not waive any other rights
that any of them may have to damages or other relief, and Tribune and/or its
affiliates shall be entitled to reasonable attorney’s fees and costs incurred in
pursuing such an action should any of them prevail.


8.    TERMINATION/POST-TERMINATION PAYMENTS.


(a) This Agreement, except for Section 7(d) above, will automatically terminate
if Beutner dies. In such case, the benefits available to his estate, heirs and
beneficiaries shall be determined in accordance with the applicable benefit
plans and programs then in effect, and the Company shall not have any further
obligations under this Agreement. This Agreement, except for Section 7(d) above,
will not survive Beutner’s death, and will not inure to the benefit of his
heirs, assigns and/or designated beneficiaries


(b) The Company and/or Tribune may terminate Beutner’s employment at any time
during the Employment Term for “Cause.” “Cause” shall be determined by the
Company and/or Tribune in its unfettered good faith discretion, but shall mean
the occurrence of any one or more of the following:


(i) a material failure by Beutner to perform his duties of employment in a
manner reasonably satisfactory to the Company and/or Tribune after having been
notified in writing of such specific performance deficiencies and having not
less than thirty (30) days to correct the deficiencies (except to the extent the
failure is a result of Beutner’s Disability);
(ii) failure or refusal to implement or follow reasonable and lawful directives
of the Company or Tribune (except to the extent the failure is a result of
Beutner’s Disability);
(iii) a material breach of any material provisions of this Agreement, or a
material violation of the then existing policies, procedures or rules of the
Company or Tribune, as applicable (except to the extent the breach or violation
is a result of Beutner’s Disability);
(iv) the commission of an act of fraud, embezzlement, theft, material
misappropriation (whether or not related to employment with the Company or
Tribune) or the commission of or nolo contendere or guilty plea to any felony;
or
(v) intentional misconduct materially injurious to Tribune, its affiliates or
subsidiaries, either monetarily or otherwise.


provided, however, that with respect to (ii) and (iii), Beutner shall be
provided a 10-day period to cure any such breach, to the extent curable. For the
avoidance of doubt, placing Beutner on paid leave for up to 60 days during which
the Company continues to provide Beutner with all compensation and benefits
provided for hereunder, pending the Company’s good faith determination of
whether there is a basis to terminate Beutner for Cause, will not by itself (x)
constitute a termination of Beutner’s employment hereunder or (y) provide
Beutner with Good Reason to resign his employment


(2) Beutner may terminate his employment at any time during the Employment Term
with or without “Good Reason.” “Good Reason” means, without Beutner’s prior
written consent, one or more of the following events: (a) a material reduction
in the Base Salary or a material reduction in the Target Bonus; (b) a material
failure by the Company to pay in accordance with the terms of this Agreement;
(c) a material diminution or adverse change in Beutner’s duties, authority,
responsibilities, reporting line or positions; (d) the requirement that Beutner
be based at a location in excess of 20 miles from his then current principal
place of employment, except for required travel on the Company’s business to an
extent substantially consistent with his position; or (e) a Change in Control;
provided, however, that prior to resigning for Good Reason, Beutner shall give
written notice to the Company of the facts and circumstances claimed to provide
a basis for such resignation not more than thirty (30) days following his
knowledge of such facts and circumstances or with respect to a Change in
Control, not more than five (5) days following the occurrence of a Change in
Control), and, if curable (with the understanding that the occurrence of a
Change in Control is not curable), the Company shall have thirty (30) days after
receipt of such notice to cure such facts and circumstances (and if so cured,
then Beutner shall not be permitted to resign with Good Reason in respect
thereof). Any resignation with Good Reason shall be communicated to the Company
by written notice, which shall include Beutner’s date of termination of
employment (which, except as set forth in the preceding sentence or in the event
of a Change in Control, shall be a date at least ten (10) days after delivery of
such notice and the expiration of such cure period and not later than 60 days
thereafter and which, in the case of a Change in Control, shall be within ten
(10) days following the effective date of the Change in Control).


(c)(1) The Company may terminate Beutner’s employment, at any time, other than
for Cause as defined above. If (i) the Company terminates Beutner’s employment
during (and not after) the Employment Term without Cause (other than due to
Beutner’s death or Disability), or (ii) Beutner terminates his employment for
Good Reason during (and not after) the Employment Term provided that, within
twenty one (21) days after the date on which Beutner’s employment terminates or
such longer period as may be applicable under the ADEA, Beutner: i) signs, dates
and returns the Waiver and General Release (in the form attached hereto as
Exhibit A) (the “Waiver”) to the Company; and ii) does not revoke the Waiver in
accordance with its terms, the Company will, as liquidated damages (“Liquidated
Damages”), (x) subject to Section 10, pay Beutner the sum of (A) twelve (12)
months of his Base Salary and (B) the portion of the Personal Allowance Beutner
would have been entitled to had he remained employed for a one (1) year period
following such termination, less all required or authorized deductions, said
payment to be made in a lump sum within ten (10) days after the date on which
the Company receives a signed and dated copy of the Waiver from Beutner and (y)
accelerated vesting of all outstanding unvested equity awards granted under
Section 4(c) prior to the date of termination that would have vested in the
ordinary course over the one (1) year period following such termination. Beutner
shall not be required to take actions in order to mitigate his damages
hereunder.




(2) The parties expressly agree that the Company’s payment of Liquidated Damages
pursuant to Section 8(c)(1) above precludes Beutner from eligibility for or
entitlement to any and all other damages, including but not limited to
compensation, benefits or perquisites, subject to any benefits that may be
vested under the terms of applicable benefit plans in which he participates.
Notwithstanding any other provision of this Agreement, Beutner shall not
participate in or be eligible under (and Beutner hereby waives participation in)
any other severance or severance-related plan or program of Tribune or any of
its affiliates in effect at any time (whether his employment terminates or is
terminated with or without Cause during the Employment Term).
(d) Following any termination of Beutner’s employment, except as otherwise
provided in section 8(c) in the case of a termination other than for Cause or
for Good Reason during the Employment Term, the obligations of the Company to
pay or provide Beutner with compensation and benefits under Sections 4 and 5
above shall cease, and the Company shall have no further obligations to provide
compensation or benefits to Beutner hereunder, except: (i) for payment of any
accrued but unpaid Base Salary; (ii) for payment of any unreimbursed expenses
incurred through the date of termination of employment and timely submitted for
reimbursement; (iii) as explicitly set forth in any other benefit plans,
programs or arrangements applicable to terminated employees in which Beutner
participates, other than severance plans or policies; (iv) as otherwise
expressly required by applicable law; (v) any unpaid Personal Allowance for the
calendar year in which Beutner’s termination occurs; and (vi) in the event of a
termination due to death or Disability, a pro-rated Annual Bonus in the amount
of the Target Bonus (that is, 100% of Base Salary) multiplied by a fraction, the
numerator of which is the number of days worked in such year until the date of
termination and the denominator of which is 365, payable within thirty (30) days
following termination of employment. 
9.    INDEMNIFICATION. Beutner will be entitled to indemnification and prompt
advancement of legal fees, costs, and expenses, on the same terms as
indemnification and advancement are made available to other senior executives of
the Company, whether through the Company’s by-laws, certificate of
incorporation, or otherwise. During Beutner’s employment with the Company,
Beutner shall be entitled to the same directors’ and officers’ liability
insurance coverage that the Company provides generally to its directors and
officers, as may be altered from time to time for such directors and officers.


10.    COMPLIANCE WITH IRS CODE SECTION 409A.


It is intended that any amounts and benefits payable under this Agreement will
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and treasury regulations relating thereto, so as not to
subject Beutner to the payment of any interest and tax penalty which may be
imposed under Section 409A of the Code, and this Agreement shall be interpreted
and construed accordingly, provided, however, that the Company and its
affiliates shall not be responsible for any such interest and tax penalties. All
references in this Agreement to Beutner’s termination of employment shall mean a
separation from service within the meaning of Section 409A of the Code. The
timing of the payments or benefits provided herein may be modified to so comply
with Section 409A of the Code. Any reimbursement payable to Beutner pursuant to
this Agreement shall be conditioned on the submission by Beutner of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Beutner in accordance with Company
practices following receipt of such expense reports (or invoices), but in no
event later than the last day of the calendar year following the calendar year
in which Beutner incurred the reimbursable expense. Notwithstanding any other
provision in this Agreement, if on the date of Beutner’s separation from service
(as defined in Section 409A of the Code) (i) the Company or any of its
affiliates is a publicly traded corporation and (ii) Beutner is a “specified
employee,” as defined in Section 409A of the Code, then to the extent any amount
payable under this Agreement upon Beutner’s separation from service constitutes
the payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, that under the terms of this Agreement would be payable prior
to the six (6) month anniversary of Beutner’s separation from service, such
payment shall be delayed until the earlier to occur of (x) the first day of the
month following the six (6) month anniversary of Beutner’s separation from
service or (y) the date of Beutner’s death.


11.    NOTICES.
  
Any notice, request, or other communication required or permitted to be given
hereunder shall be made to the following addresses or to any other address
designated by either of the parties hereto by notice similarly given: (a) if to
the Company or Tribune, to Tribune Publishing Company, LLC, c/o Chief Executive
Officer, 435 N. Michigan Avenue, Chicago, IL 60611; and (b) if to Beutner, to
his last known home address in the Company’s records. All such notices,
requests, or other communications shall be sufficient if made in writing either
(i) by personal delivery to the party entitled thereto, (ii) by certified mail,
return receipt requested, or (iii) by express courier service with proof of
delivery, and shall be effective upon personal delivery, upon the fourth (4th)
day after mailing by certified mail, or upon the second (2nd) day after sending
by express courier service.


12.    COMPANY PROPERTY


Except as required in furtherance of Beutner’s employment, Beutner will not
remove from the Company’s premises any property of Tribune or its affiliates,
including without limitation any documents or things containing any Confidential
Information, computer programs and drives or storage devices of any kind
(portable or otherwise), files, forms, notes, records, charts, or any copies
thereof (collectively, "Property"). Upon any termination at any time by either
party of Beutner's employment for any or no reason, Beutner shall return to the
Company, and shall not alter, delete or destroy, any and all Property, including
without limitation any and all laptops and other computer equipment,
blackberries and similar devices, cellphones, credit cards, keys and other
access cards, and electronic and hardcopy files.


13.    NON DISPARAGEMENT.


Beutner agrees that he will not at any time during his employment with the
Company (whether or not such employment continues beyond the Employment Term) or
thereafter take (directly or indirectly, individually or in concert with others)
any actions or make any communications calculated or likely to have the effect
of undermining, disparaging or otherwise reflecting negatively upon the
reputation, goodwill, or standing in the community of the Company, Tribune or
any of their respective subsidiaries, business units, other affiliates,
officers, directors, employees and/or agents, provided that nothing herein shall
prohibit Beutner from giving truthful testimony or evidence to a governmental
entity, or if properly subpoenaed or otherwise required to do so under
applicable law.


14.    ASSIGNMENT.


This is an Agreement for the performance of personal services by Beutner and may
not be assigned by Beutner. This Agreement may be assigned or transferred to,
and shall be binding upon and shall inure to the benefit of: (a) the Company,
(b) Tribune, or its subsidiaries, business units, or other affiliates and
its/their respective legal successors; and (c) any person or entity that at any
time (whether by merger, purchase or otherwise) acquires all or substantially
all of the assets, ownership interests or business of the Company and/or
Tribune.


15.        GOVERNING LAW; INTERPRETATION OF THE AGREEMENT.


This Agreement shall be construed and interpreted in accordance with the laws of
the State of California (without giving effect to the choice of law principles
thereof). Beutner and the Company acknowledge that each party had an equal
opportunity to review and/or modify the provisions set forth in this Agreement.
Beutner acknowledges that he has had the opportunity to have this Agreement
reviewed by his own attorneys and the Company will reimburse Beutner for an
amount up to $10,000 within 10 days of receipt of an invoice for such legal
services. Thus, in the event of any misunderstanding, ambiguity or dispute
concerning this Agreement's provisions or their interpretation, no rule of
construction shall be applied that would result in having this Agreement
interpreted against either party. The language of all parts in this Agreement
shall be construed as a whole, according to fair meaning, and not strictly for
or against any party. The headings provided in boldface are inserted for the
convenience of the parties and shall not be construed to limit or modify the
text of this Agreement.


16.
COMPLETE AGREEMENT.



This Agreement embodies the entire agreement and understanding of the parties
hereto with regard to the matters described herein and supersedes any and all
prior and/or contemporaneous agreements and understandings, oral or written,
actual or alleged, between said parties regarding such matters, including
without limitation concerning Beutner’s compensation arrangements or other terms
and conditions of employment (if any), and any actual or alleged prior
employment agreements with or involving Tribune or any of its affiliates. This
Agreement cannot be amended, modified, supplemented or altered except by written
amendment signed by Employee and an authorized representative of Tribune.


17.    SEVERABILITY/REFORMATION.


Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law. If any provision of
this Agreement is found by a court of competent jurisdiction to be unreasonable
or otherwise unenforceable, it is the purpose and intent of the parties that any
such provision be deemed modified or limited so that, as modified or limited,
such provision may be enforced to the fullest extent possible. If any provision
of this Agreement is held to be prohibited by or invalid under applicable law
(notwithstanding any attempted modification or limitation pursuant to the
preceding sentence), such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
18.    SURVIVAL.


Except as provided in Section 8(a) above, the provisions of Section 2 and of
Sections 7 through 18 (inclusive) of this Agreement shall survive any expiration
of the Employment Term and any termination of Beutner’s employment at any time
(whether during or after the Employment Term) by either party with or without
Cause, and shall not be limited or discharged by any alleged breach or
misconduct on the part of the Company and/or Tribune.


__/s/ Austin Beutner__________________
LOS ANGELES TIMES COMMUNICATIONS LLC

AUSTIN BEUTNER


By: __/s/ Jack Griffin___________________


Date: _August 11, 2014________________ Date: _August 11, 2014__________________








EXHIBIT A


“Change in Control” means the occurrence of any of the following events:
(a)    Consummation of a merger, consolidation, or other reorganization, of
Tribune or the Company with or into (“Business Combination”), sale of securities
representing a majority of the voting equity securities of Tribune or the
Company in a tender offer, equity placement, or other transaction, or the sale
of all or substantially all of Tribune’s or the Company’s business and/or assets
as an entirety to (“Sale”), one or more entities that are not subsidiaries or
affiliates of Tribune or the Company, unless immediately following such Business
Combination or Sale, (i) 50% or more of the total voting power of (x) the entity
resulting from such Business Combination or the entity that has acquired all or
substantially all of the business or assets of Tribune or the Company in a Sale
(in either case, the “Surviving Company”), or (y) if a Sale, the ultimate parent
entity that directly or indirectly has Beneficial Ownership of sufficient voting
securities eligible to elect a majority of the board of directors (or the
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the outstanding common voting securities of Tribune or the
Company, as applicable, that were outstanding immediately prior to such Business
Combination or Sale (or, if applicable, is represented by shares into which the
outstanding common voting securities of Tribune or the Company, as applicable,
were converted or exchanged pursuant to such Business Combination or Sale), (ii)
no Person is or becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the total voting power of the outstanding voting securities eligible
to elect members of the board of directors (or the analogous governing body) of
the Surviving Company (if a Business Combination) or the Parent Company (if a
Sale), and (iii) at least a majority of the members of the board of directors
(or the analogous governing body) of the Surviving Company (if a Business
Combination) or the Parent Company (if a Sale) following the consummation of the
Business Combination or Sale were members of the board of directors (or the
analogous governing body) at the time of such board’s approval of the execution
of the definitive agreement providing for such Business Combination or Sale or
recommendation or approval of such tender offer, equity placement, or other
transaction (terms capitalized but not otherwise defined in this subsection (a)
of this footnote have the meaning set forth in Tribune’s 2014 Omnibus Incentive
Plan); or
(b)    Consummation of a sale of the Los Angeles Times news publication or
substantially all of the assets of the Los Angeles Times news publication to one
or more entities that are not subsidiaries or affiliates of Tribune or the
Company; or
(c)    Individuals who on August 5, 2014 constituted the Board cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by Tribune’s stockholders, of each new director was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who were
directors on August 5, 2014 (including for these purposes, new members whose
election or nomination was so approved), but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board.



--

